SCHOONMAKER, District Judge.
This is an action by the Administrator of the Office of Price Administration for an inj miction, and to recover damages for alleged violation of Maximum Price Regulation 289, as amended, establishing maximum price for butter and dairy products. This regulation was issued pursuant to Emergency Price Control Act of 1942, 56 Stat. 23, 50 U.S.C.A.Appendix, § 901 et seq., 56 Stat. 765, 50 U.S.C.A.Appendix, § 961 et seq.
The defendant has moved for an order for the suppression and return of evidence obtained by agents of the OPA without a subpoena. The plaintiff is resisting this motion, on the ground that the inspection of defendant’s records was entirely legal and proper, because the plaintiff has the right to inspect the records which were required to be kept and made available for inspection, and because also the defendant consented to the examination of his records.
This case involved the same questions that were before us in Bowles, Administrator, v. Stitzinger et al., D.C., 58 F.Supp. 94, in which we this day filed an opinion denying the motion to suppress; and we will deny the defendant’s motion to suppress in the instant case, for the reasons there stated.
In the instant case, it might also be properly be held that defendant consented to the inspection of his records, from the fact that he testified on the hearing of the motion to suppress, as follows:
“Well, he asked me to see these records, and I got the records for him, because I didn’t have anything that I figured I have to hide or anything like that. I figured I was getting along all right and doing my business the way I should.”
The motion to suppress will be denied. An order may be submitted accordingly on notice to opposing counsel.